DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (CA-2657518-A1), hereinafter Hamada.
	Regarding Claim 1, Hamada teaches straight pipes (P. 14 Par. 1) which is heated to 1000°C then water cooled (P. 14 Par. 4 - P. 15 Par. 1), 1000°C being above Ac3 (P. 11 Par. 5 – P. 12 Par. 1) which is the same as the claimed method of heat treating a tubing comprising: providing the tubing in an uncoiled configuration: heating the tubing in the uncoiled configuration to a temperature above Ac3; quenching the tubing in the uncoiled configuration.
	Hamada further teaches the straight pipes being tempered (P. 15 Par. 2) resulting in yield strengths of 486-521 MPa (P. 15 Par. 3-4, Table 3) which is 70.5-75.6 ksi as determined by the examiner, which is within the claimed tempering the tubing in the uncoiled configuration to a yield strength of about 140 ksi or below without bending, and wherein the tempering is executed in a straight tube heat treatment. 

	Regarding Claim 2, Hamada teaches the claim elements as discussed above. As discussed above, Hamada teaches pipes being heat treated which is the same as the claimed the tubing comprises a pipe.

	Regarding Claim 16, Hamada teaches the claim elements as discussed above. Hamada does not teach any further tempering of the pipe or a bending of the straight pipe, which are each within the claimed the tempering performed prior to bending is 100% of the total tempering.

	Regarding Claim 19, Hamada teaches the claim elements as discussed above. As discussed above, Hamada teaches heat treating tubing comprising a pipe, providing the pipe in an uncoiled configuration, heating and quenching the pipe in the uncoiled configuration, and tempering the pipe in the uncoiled configuration to a yield strength of 140 ksi or below and without any bending of the pipe during the tempering, wherein the tempering is the total tempering of the pipe, and wherein the tempering is executed in a straight tube heat treatment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 16, 19-20, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdez et al. (US-20120186686-A1), hereinafter Valdez, as modified by Takizawa et al. (JPH-06128645-A), hereinafter Takizawa.
Regarding Claim 1, Valdez teaches coiled tubes and methods of producing ([0025]) which include unspooling coiled tube and moving it continuously through the treatment process ([0046]) with the process resulting in a microstructure of tempered martensite (Table 1) which is the same as the claimed providing the tubing in an uncoiled configuration; heating the tubing in the uncoiled configuration to a temperature above Ac3; quenching the tubing in the uncoiled configuration; and tempering is executed in a straight tube heat treatment, because the tube of Valdez is unspooled, which is uncoiled and the process of forming tempered martensite would necessarily include heating above Ac3 followed by quenching.
Valdez further teaches the tube having a yield strength of less than 90 ksi in a portion of the tube ([0016]) which is within the yield strength of 140 ksi or below, as well as a yield strength of 80-140 ksi ([0057]) which is within the yield strength of 140 ksi or below, as well as that the tempering cycles are what controls the yield strength ([0057]) which constitutes the claimed tempering the tubing in the uncoiled configuration to a yield strength of 140 ksi or below. Additionally, Valdez further teaches coiling the tubing following tempering ([0048]) which is the purpose of the claimed yield strength according to the instant specification ([0059]).
Valdez does not explicitly disclose a format or layout of the tempering furnace (Fig. 3).
Valdez does not teach bending being included in the tempering process, which comprises the claimed tempering … without bending in order to avoid the generation of subsequent defects in the as-quenched or tempered material and a person having ordinary skill in the art would not seek to add further processing which would result in bending without reason to do so. 
	Takizawa teaches a heat treatment apparatus for straight pipe (title, Fig. 1) which beneficially decreases cost and waste materials ([0003]-[0004]) which is the same as the claimed the tempering is executed in a straight tube heat treatment.
	It would be obvious to a person having ordinary skill in the art to utilize the apparatus according to Takizawa in the method according to Valdez since Valdez does not require a specific furnace format or layout and since Takizawa teaches the apparatus beneficially decreasing cost and waste materials as discussed above.

	Regarding Claims 2, Valdez as modified by Takizawa teaches the claim elements as discussed above. As discussed above, Valdez teaches the tempering being performed without introducing bending to the pipe. Valdez further teaches the tubing being pipe ([0016], [0037], [0059]) which constitutes the claimed tubing comprises a pipe.

	Regarding Claim 11, Valdez as modified by Takizawa teaches the claim elements as discussed above. As discussed above, Valdez as modified by Takizawa teaches a method including unspooling coiled tubing; heating the unspooled coiled tubing to a temperature above Ac3; quenching the unspooled coiled tubing; tempering the unspooled coiled tubing to a yield strength of 140 ksi or below without bending; the tubing being a pipe; and the tempering being executed in a straight tube heat treatment.

	Regarding Claim 12, Valdez as modified by Takizawa teaches the claim elements as discussed above. As discussed above, Valdez as modified by Takizawa teaches the tubing being coiled following tempering which is the same as the claimed coiling the unspooled coiled tubing after the tempering.

Regarding Claim 16, Valdez as modified by Takizawa teaches the claim elements as discussed above. Valdez does not teach tempering following the re-spooling which comprises the claimed tempering performed prior to any subsequent bending is 100% of the total tempering of the coiled tubing.
Valdez additionally teaches that at the exit of the soaking line, air cooling devices can be placed to cool the tube to a temperature at which there will not be further metallurgical changes ([0048]) therefore the tubing of Valdez would further not receive any tempering effects due to a heightened temperature during the coiling process which follows tempering.

Regarding Claim 19, Valdez as modified by Takizawa teaches the claim elements as discussed above. As discussed above, Valdez as modified by Takizawa teaches the claimed tubing comprises a pipe; providing the pipe in an uncoiled configuration; heating and quenching the pipe in the uncoiled configuration; and tempering the pipe in the uncoiled configuration to a yield strength of 140 ksi or below without any bending of the pipe during the tempering, Valdez does not teach tempering following the re-spooling, and Valdez as modified by Takizawa teaches the tempering being executed in a straight tube heat treatment. 

	Regarding Claim 20, Valdez as modified by Takizawa teaches the claim elements as discussed above. As discussed above, Valdez as modified by Takizawa teaches the tube being unspooled prior to the heat treatment process ([0046]) which is the same as the claimed pipe is uncoiled from a spool prior to tempering.

	Regarding Claim 23, Valdez as modified by Takizawa teaches the claim elements as discussed above. As discussed above, Valdez as modified by Takizawa teaches the tube being spooled again following the heat treatment ([0046]) which is the same as the claimed coiling the pipe after the tempering. 

	Regarding Claim 26, Valdez as modified by Takizawa teaches the claim elements as discussed above. As discussed above, Valdez teaches the claimed coiling the tubing after the tempering.

Response to Arguments
Applicant’s arguments, see P. 5, filed 08/15/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections have been withdrawn. 
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
The assertion that ‘As acknowledged by the Office Action, Valdez does not disclose “tempering the tubing in the uncoiled configuration to yield strength of about 140 ksi or below without bending”’ is not convincing.
The assertion is false; as discussed in the rejection currently and previously, Valdez does not disclose any bending during the tempering process. No such acknowledgement was made in the prior Office Action.
The arguments regarding US Pat. No. 5,328,158 and the application of US Pat. No. 5,328,158 to Valdez are not convincing.
US Pat. No. 5,328,158 was not referenced in the rejection or by Valdez. Valdez does not disclose a specific format or layout of the tempering process as discussed in the rejection above. This constitutes an overlap with the claimed straight tube heat treatment, with Valdez as modified by Hamada being the same as the claimed straight tube heat treatment.  US Pat. No. 5,328,158 cannot teach away from or cause to be non-obvious any teaching of Valdez or Hamada.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734